Case 1:21-cr-00308-J Document 15-12 Filed 07/14/21 Page 1 of 3
ys CAPITOL

    
  

mmm Lreathe free

OHH | | | SINUS & ALLERGY

UUM CENTERS
> _ a,

June 30, 2021
To Whom it may concern

Hannibal Kokayi is and has been a patient under our care since January 2019
for significant sinus, asthma and allergy issues. He has had allergy testing
done in our office that has confirmed significant allergic reactions. Hannibal
has also undergone 3 office sinus procedures for his significant sinus disease
and will continue to need medical management for these conditions.

He is currently on a strict regimen of immunotherapy (consisting of allergy
shots) and Dupixent. This medication is given via subcutaneous injection

every 2 weeks to treat the sinus, allergy and asthma condition that Hannibal
has.

The recommendation is that this treatment regimen will be ongoing for the
next 3 years. Please contact our office for any questions/issues.

Sincerely,

Manish Khanna, MD

Chief Medical Officer

Capitol Breathe Free Sinus and Allergy Centers
www.capitolbreathefree.com

Office Phone: 202.888.8365 » Fax:.833.200.5844

Email: info@capitolbreathefree.com

capitolbreathefree.com

 

2021 KK St. NW Suite # 600+ Washington, DC 20006
Case 1:21-cr-00308-JEB Document 15-12 Filed 07/14/21 Page 2 of 3

CAPITOL BREATHE FREE SINUS & ALLERGY
Manish Khanna
2021 K Street Nw 600 Washington, DC 20006-1003
Phone: (202) 888-8385 Fax: (833) 200-5844

Hannibal Kokayi
einai.
Visit Date: 10/20/2020

 

Procedures Preformed:
Two unique procedures were performed in this visit.

The first procedure performed was a dilation of the patient's sinuses as described below:

1. Bilateral ethmoid polypectomy
2. Bilateral Sinuva implant placement
3. Stereotactic surgical navigation

Anesthesia: Topical 4% lidocaine/afrin, topical 4% lidocaine/1:1000 adrenaline, topical 6% pontocaine gel, injectable
1% lidocaine/epinephrine

Details: The patient was prepped in the standard balloon dilation fashion and the nasal passages were treated with
topical anesthesia. 1% lidocaine/epinephrine solution was injected into the uncinate process, middle turbinate and
sphenopalatine region as well as polypoid areas. After adequate time, the middle turbinate was manipulated with
the freer and proper anesthesia was achieved.

Facial registration was done with the Fiagon image guidance machine after the films were uploaded. Verification
was noted on the patient's medial canthi and nasal tip.

Nasal polypectomy was then performed using a combination of the 4 and 3 mm microdebrider tips. Hemostasis was
achieved intermittently with adrenaline cottonoids. The image guided probe was used to confirm the skull base,
sinus ostia, and medial orbital wall during the procedure.

Next, Sinuva implants were placed into the ethmoid region on each side. A propel stent was then placed above the
sinuva implant into the frontal recess on the right side.

After all procedures were complete, the nasal passages were cleared of secretions. IV sedation was reversed. The
patient's nasal area cleaned and dried. The procedure was well tolerated and the patient was discharged with family
members in stable condition.

 
Case 1:21-cr-00308-JEB Document 15-12 Filed 07/14/21 Page 3 of 3

CAPITOL BREATHE FREE SINUS & ALLERGY

Manish Khanna, MD
2021 K Street Nw 600 Washington, DC 20006-1003
Phone: (202) 888-8385 Fax: (833) 200-5844

Hannibal Kokayi DOB: GM? 29 year old, male

Visit Date: 07/16/2020

Clinical Indication
Chronic sinusitis

Technique

Ona J. Morita Accuitomo CBCT scanner, a scan of the paranasal sinuses was performed with the patient in an
upright, seated position. Multiplanar reformats were performed ona workstation to generate images in the axial,
sagittal, and coronal planes with a slice thickness of 1.0mm. Dose reduction techniques were utilized in the
performance of the examination including digital collimation, pulsed beam, and appropriate tube voltage and
current.

Quality of Study
Excellent

Comparisons
01/25/2019

Findings

There is complete obstruction of the left nasal passage way with inferior turbinate hypertrophy. The right
passageway demonstrates near complete obstruction. There are heterogeneous secretions noted within the
maxillary sinuses with complete opacification. There is a complete opacification of the ethmoid sinuses bilaterally.
There is complete opacification of the frontal sinuses bilaterally. There is a complete opacification of the sphenoid
sinuses as well

impression
Severe pansinusitis. Bilateral inferior turbinate hypertrophy. Similar to previous imaging.

Reviewed and electronically signed by
Manish Khanna, M.D.

 
